Gibson, P. J. (dissenting).
In one of its aspects, the Workmen’s Compensation Law represents a compact. In consideration of the guarantee to the employee of fixed and certain compensation for occupational injury, without regard to fault, the employer is relieved of the liability theretofore imposed upon him for damages in negligence not limited as to amount, and each coemployee is relieved from any liability whatsoever. Having had full recovery in another State against decedent’s coemployee and, in effect, against his employer as well (see Naso v. Lafata, 4 N Y 2d 585, mot. for rearg. den. 5 N Y 2d. 861 and Rauch *588v. Jones, 4 N Y 2d 592, as to effect of liability for indemnification), claimant’s recovery of an additional award under the Workmen’s Compensation Law contravenes the statute and the clear public policy implicit in its enactment. In strictly and literally construing the language of subdivision 1 of section 29 of the Workmen’s Compensation Law, the majority not only overlook the basic intendment of section 29, read as a whole, and the public policy underlying it, but, in addition, ignore the “ emphatic language ” of subdivision 6 of the very same section, that ‘ ‘ The right to compensation or benefits under this chapter, shall be the exclusive remedy to an employee, or in case of death his dependents, when such employee is injured or killed by the negligence or wrong of another in the same employ.” (See Naso v. Lafata, 4 N Y 2d 585, 591, mot. for rearg. den. 5 N Y 2d 861, supra; Rauch v. Jones, 4 N Y 2d 592, 596, supra.)
Of course, the statute cannot prevent a recovery in a foreign jurisdiction; but once claimant has, however properly, thwarted its protective purpose, our courts are not bound to approve a further onslaught upon and recovery against the supposedly protected employer. In Matter of Berenberg v. Park Mem. Chapel (286 App. Div. 167) we disapproved the same sort of limited and literal definition of third-party action under section 29 as stated by the majority here, which would otherwise have led to a double recovery. (And, see, Hartford, Acc. & Ind. Co. v. Chartrand, 239 N. Y. 36.) That in this case the defense of workmen’s compensation coverage was held unavailable in Connecticut (Greene v. Verven, 204 F. Supp. 585) is not of compelling weight, under such circumstances. In fact the Federal court, having in that decision denied extraterritorial effect to the New York Workmen’s Compensation Law, thereafter upon a subsequent motion looked to our statute to determine the carrier’s right to impose a lien. (Greene v. Verven, 203 F. Supp. 607.) More important, however, the parties in their very stipulation of settlement provided “ that the matter of future Workmen’s Compensation payments is to be left to the future determination under the laws of the State of New York”; the carrier at the same time waiving reimbursement “ of any payments made to date under the Workmen’s Compensation Laws of the State of New York ”. It is of some moment, too, that because it seemed to her advantage to do so, claimant herself treated the lawsuit as a third-party action by service of notice under section 29.
In view of what has been said, and considering the interacting relationships of employer, employee and coemployee (cf. Rauch v. Jones, 4 A D 2d 572, 575, affd. 4 N Y 2d 592, supra) we find *589no reason to distinguish (as did the Referee) between claimant’s recovery against the employer and that against the fellow employee.
While, in our view, reversal is required upon the grounds above outlined, the same result seems to us to be compelled by the decisions in Matter of Martin v. C. A. Prods. Co. (8 N Y 2d 226) and Matter of Muller v. Allgaier Constr. Co. (15 A D 2d 601, 602). We find not in point Matter of Meachem v. New York Cent. R. R. Co. (8 N Y 2d 293) from which the majority opinion culls a dictum couched in general terms.
That appellant carrier made application for a credit against the widow’s award and not to dismiss the claim should not operate to deprive it of the lesser relief sought.
The board, with patent inconsistency, allowed credits against the awards to the dependent children, and that determination was not appealed.
In our view, the decision appealed from should be reversed.
Tavlor, Aulisi and Hamm, JJ., concur in Per Curiam opinion; Gibson, P. J., dissents and votes to reverse, in opinion in which Reynolds, J., concurs.
Decision affirmed, with one bill of costs to respondents filing briefs.